Citation Nr: 1505727	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating from March 23, 2005 to September 21, 2011, and in excess of 60 percent from September 22, 2011, for peripheral vascular disease of the right lower extremity.

2. Entitlement to an initial compensable disability rating from March 23, 2005 to September 21, 2011, and in excess of 60 percent from September 22, 2011, for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for peripheral vascular disease (PVD) of the right lower extremity and left lower extremity, assigning each a noncompensable evaluation effective March 23, 2005.  During the current appeal in October 2010, the Veteran presented sworn testimony at a hearing chaired by the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's claims file.

After a June 2011 remand by the Board, the Appeals Management Center (AMC) increased the Veteran's disability ratings for peripheral vascular disease (PVD) of the right and left lower extremities to 60 percent each, effective September 22, 2011.  See June 2012 rating decision.  As this is not the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  These claims were most recently remanded in May 2013 for compliance with November 2012 remand directives.  They have now returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's May 2013 remand directed the VA examiner to provide ankle/brachial index findings for the Veteran's lower extremities.  A review of the record indicates that the Veteran called to reschedule his early August 2013 examination because of a death in the family.  His examination was rescheduled for later that month.  However, the resulting examination report indicates that, with regard to ankle/brachial index testing, the Veteran "cancelled vascular appointment; we will send when test report is available."  On the remarks section of the report, the examiner further noted that the "ABI vascular study is pending/will send when report is available."  The claims file does not contain a report from a subsequent ABI vascular study.

Although a delay entailed by an additional remand is regrettable, undertaking this development prior to Board readjudication of these matters is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  This duty includes making reasonable efforts to procure necessary evidence such as obtaining a medical opinion.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Once a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Here, it appears as though the Veteran attempted to reschedule his examination and presented good cause to do so.  Additionally, the VA examiner's report suggests the vascular appointment was rescheduled.  An attempt must be made to procure the resulting report, or, if none exists, the vascular appointment should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  If a report of an ABI vascular study conducted sometime after August 2013 is not available. Return the claims file to the examiner who performed the August 2013 VA examination.  If that examiner is not available, the Veteran should be scheduled for an appropriate VA examination to address the following inquiry.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.    

The examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities.  [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]

2. Thereafter, readjudicate the increased rating claims on appeal (as are listed on the title page of this Remand).  If this appeal is denied to any extent, a supplemental statement of the case should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

